 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   FREDERICK E. LEONARD,                             No. 2:18-cv-2004 CKD P
12                      Plaintiff,
13          v.                                         ORDER
14   G. CASILLAS, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983. By

18   order filed April 24, 2019, plaintiff’s complaint was screened, and he was given the option to

19   proceed immediately on his retaliation claim against defendant Casillas or to amend the

20   complaint. ECF No. 8. Plaintiff has now notified the court that he would like to amend the

21   complaint. ECF No. 11.

22          Accordingly, IT IS HEREBY ORDERED that:

23          1. Plaintiff shall have thirty days from the service of this order to file an amended

24   complaint as outlined in the April 24, 2019 screening order. If plaintiff fails to file an amended

25   complaint, the case will proceed on the original complaint as screened and the undersigned will

26   recommend that all claims against defendants Shahid and Foster and the deliberate indifference

27   and due process claims against Casillas be dismissed without prejudice.

28   ////
                                                      1
 1           2. The Clerk of the Court is directed to send plaintiff a copy of the prisoner complaint

 2   form used in this district.

 3   Dated: May 10, 2019
                                                      _____________________________________
 4
                                                      CAROLYN K. DELANEY
 5                                                    UNITED STATES MAGISTRATE JUDGE

 6

 7   13:leon2004.amend

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
